Citation Nr: 0702964	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  97-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUE

Entitlement to service connection for a claimed digestive 
disorder.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
October 1970.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the RO in New 
York, New York that denied service connection for a digestive 
disorder.  

The same rating decision denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and his petition to reopen a previously-denied claim for 
service connection for anxiety neurosis.  

The veteran's Substantive Appeal requested a hearing before 
the Board at the RO.  The veteran failed to appear at a 
hearing scheduled at the RO in July 2000.  The veteran's 
request for hearing is accordingly deemed to be withdrawn.  

In a July 2004 action, the Board remanded the issue of 
service connection for a claimed digestive disorder to the 
RO, via the Appeals Management Center (AMC).  The same action 
reopened the veteran's claim for service connection for an 
innocently-acquired psychiatric disorder and remanded that 
issue for further development.  

In July 2004 the custody of the veteran's file was 
transferred to the RO in San Diego, California, RO, at the 
veteran's request.  

A June 2006 RO rating decision granted service connection for 
PTSD.  The veteran has not appealed the initial disability 
rating or the effective date of service connection, so those 
issues are not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).   The sole issue remaining before 
the Board is as characterized on the title page.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have been treated for what was 
characterized as acute gastroenteritis with complaints of 
nausea, diarrhea and cramps during service in November 1969.  

3.  Beginning shortly after service, the veteran is shown to 
have received rather continuous medical treatment for 
gastrointestinal manifestations including recurrent 
complaints of diarrhea and constipation.  

4.  The currently demonstrated chronic constipation 
alternating with diarrhea is shown as likely as not to have 
had its clinical onset during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
digestive disability manifested by chronic constipation 
alternating with diarrhea is due to or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The August 2005 rating decision on appeal and the June 1996 
Statement of the Case (SOC) were issued prior to the 
enactment of VCAA.  In August 2003, during the pendency of 
this appeal, the RO sent the veteran a letter informing him 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
an injury in military service, or a disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was afforded time to respond before the RO issued the 
August 2006 Supplemental SOC (SSOC).  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

In July 2004, the AMC sent the veteran a letter that 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The AMC's letter advised the veteran that VA was responsible 
for getting relevant records from any Federal agency 
(including military, VA, and Social Security records) and 
that VA would make reasonable efforts to obtain records from 
non-Federal entities (including private hospitals, state and 
local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC's letter listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

After the AMC sent the veteran the July 2004 notice letter, 
which completed VA's requirements under VCAA and cured any 
defects in previous letters, the veteran had an opportunity 
to respond prior to the issue of the August 2006 SSOC.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating decision was issued prior to the enactment 
of VCAA.  However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  The veteran has not informed VA of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In August 2006, the AMC sent the veteran a letter advising 
him of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  

Further, since the Board's decision below denies service 
connection for the claimed disability, no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, and post-service VA 
and non-VA medical records, have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having records that should be 
obtained before the claim is adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in conjunction with this claim for benefits.   
The veteran was scheduled for a hearing before the Board, at 
his request, but he failed without good cause to appear for 
the hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a claimed digestive disorder.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

A careful review of the veteran's service medical records 
(SMR) shows treatment for nausea, diarrhea and cramps in 
November 1969; the clinical impression was that of acute 
gastroenteritis.  His Report of Medical Examination in 
October 1970, the time of his separation from service, noted 
all physical systems as "normal."  

The veteran received inpatient treatment at the VA Hospital 
Northport in November 1973 for persistent constipation with 
abdominal distention and cramps, reportedly of one year 
duration.  The clinical diagnosis was that of non-specific 
colitis.  

Thereafter, the veteran received treatment at VA facilities 
during the period from October 1974 through January 1978 for 
digestive complaints including non-specific colitis, spastic 
colitis, constipation and diarrhea.  Nothing in these 
treatment notes provides any evidence regarding the etiology 
of the digestive complaints.  

The veteran was treated by Dr. M.G., a non-VA physician, on 
multiple occasions between February 1992 and February 1994 
for stomach pain, nausea, diarrhea, irritable bowel and 
stomach virus.  The treatment notes do not provide an opinion 
in regard to either the diagnosis or the etiology of the 
veteran's digestive symptoms.  

The veteran began VA psychiatric treatment in January 1993.  
An initial clinical impression in January 1993 lists that of 
constipation as a symptom associated with the veteran's 
anxiety attacks.  

The veteran had a VA examination in April 1994 during which 
he complained of having nausea when upset; otherwise, he 
denied problems with his stomach.  The examiner diagnosed 
"nervous stomach."  

In a VA general medical examination in April 1994, the 
veteran complained of having constipation and diarrhea.  
However, the examiner noted no abnormalities of the digestive 
system on examination.  

The veteran was examined by Dr. N.J.D., a non-VA physician, 
in June 1997 and July 1997.  The veteran denied any current 
nausea, vomiting, diarrhea or constipation.  

The veteran was treated by Dr. AP, a non-VA physician, in 
January 2000 and June 2000 for suspected gastroesophageal 
reflux disease (GERD).  

The veteran had a VA general medical examination in August 
2001.  The veteran reported no current digestive symptoms, 
and the examiner noted no current digestive abnormalities.  

A VA outpatient treatment note in August 2003 noted an 
impression of GERD, inadequately treated.  

The veteran had a VA medical examination in March 2006 during 
which the veteran complained of having had intermittent 
constipation and diarrhea since 1970.  He also reported being 
recently diagnosed with GERD, possibly related to alcohol.  

The VA examiner noted that the veteran had been diagnosed by 
VA in November 1973 with nonspecific colitis; however, the 
examiner stated that a review of the claims file and medical 
record did not support a diagnosis of colitis.  The examiner 
conducted a clinical examination and noted his observations.  

The examiner diagnosed chronic constipation with a minimum of 
alternating diarrhea, without evidence of a mechanical cause.  
The examiner opined, based on the absence of evidence that 
the problem was manifest in service or within a reasonable 
time thereafter, that he could not make specific connection 
and that the veteran's current digestive disability was not 
caused by any disease or injury in service.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  
 
In this case, the third element for service connection 
(medical evidence of a nexus between an in-service disease or 
injury and the current disability) is met in the Board's 
opinion.  

While a VA examiner recently expressed an opinion 
specifically disproving such a nexus; this statement is not 
consistent with the evidence on file.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board notes that the veteran is diagnosed with "chronic 
constipation."  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

In this case, the Board finds that the evidence tends to 
establish a continuity of gastrointestinal manifestations 
including constipation and diarrhea beginning about the time 
of service and culminating in the currently diagnosed chronic 
constipation alternating with diarrhea.  As such, the 
evidentiary record is in relative equipoise in showing that 
the current chronic digestive disability as likely as not had 
its clinical onset with the symptoms identified in the 
veteran's period of active service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

By extending the benefit of the doubt to the veteran, the 
essence of the third element for service connection is 
determined to have been met in this case.  Accordingly, 
service connection is warranted.  



ORDER

Service connection for a disability manifested by chronic 
constipation alternating with diarrhea is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


